PER CURIAM.
This cause came on to be heard upon the joint stipulation of counsel that the above entitled and numbered cause be reversed and remanded to the United States Board of Tax Appeals and that a final order may be entered that there is a deficiency for the year 1920 in the sum of $4,228.72 and that there is a deficiency for the year 1921 in the sum of $9,846.32, and that the said deficiency may be assessed and collected immediately without regard to the restrictions, if any, contained in the Revenue Acts of 1926,1928, and 1932 (see 26 USCA).
On consideration whereof, it is now here ordered and adjudged by this court that the order of the United States Board of Tax Appeals of February 28, 1931, in the above entitled and numbered cause, be reversed, and that said cause be remanded to the United States Board of Tax Appeals that a final order may be entered that there is a deficiency for the year 1920 in the sum of $4,228.72 and that there is a deficiency for the year 1921 in the sum of $9,846.32, and that the said deficiency may be assessed and collected immediately without regard to the restrictions,, if any, contained in the Revenue Acts of 1926, 1928, and 1932.
It is further ordered and adjudged that, the mandate of this court issue without delay..